Name: 2014/290/EU: Council Decision of 14 April 2014 on the position to be taken on behalf of the European Union within the EU-Chile Association Committee regarding the modification of Annex XII to the Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part, setting out the lists of Chilean entities which procure in accordance with the provisions of Title IV of Part IV on government procurement
 Type: Decision
 Subject Matter: America;  European construction;  trade policy;  international affairs
 Date Published: 2014-05-17

 17.5.2014 EN Official Journal of the European Union L 147/116 COUNCIL DECISION of 14 April 2014 on the position to be taken on behalf of the European Union within the EU-Chile Association Committee regarding the modification of Annex XII to the Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part, setting out the lists of Chilean entities which procure in accordance with the provisions of Title IV of Part IV on government procurement (2014/290/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first paragraph of Article 207(4) in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement establishing an association between the European Community and its Members States, of the one part, and the Republic of Chile, of the other part (1) (the Association Agreement), was signed on 18 November 2002. (2) Annex XII to the Association Agreement provides lists of entities in the Republic of Chile (Chile) which procure in accordance with the provisions on government procurement of Title IV of Part IV of the Association Agreement. (3) On 10 February 2012, Chile notified the Union of its intention to modify its coverage on government procurement set out in Annex XII to the Association Agreement, in accordance with Article 159(1) of that Agreement. On 18 October 2012, Chile provided additional information. The modification consists in the simplification of certain lists of entities in Annex XII to the Association Agreement, namely: in Appendix 1 A, the entities listed under each Ministry and regional government are replaced by a catch-all clause which covers all entities subordinated to the listed Ministries and regional governments and in Appendix 2 A, the details of the list of all entities at sub-central level are replaced by a catch-all phrase: all municipalities (the modification of Annex XII to the Association Agreement). Appendix 1 B and Appendix 2 B, as well as Appendix 3 to Appendix 5 of Annex XII to the Association Agreement, remain unchanged. (4) Following that notification, and in accordance with Article 159(2) and (3) of the Association Agreement, the Parties to the Association Agreement consider it is appropriate for the EU-Chile Association Committee (the Association Committee) to take a decision to reflect the modification of Annex XII to the Association Agreement. (5) The position of the Union within the Association Committee should be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on the Union's behalf within the EU-Chile Association Committee (the Association Committee) regarding the modification of Annex XII to the Association Agreement setting out the lists of Chilean entities which procure in accordance with the provisions of Title IV of Part IV on Government Procurement, shall be based on the draft Decision of the Association Committee attached to this Decision. Article 2 After its adoption, the Decision of the Association Committee shall be published in the Official Journal of the European Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 14 April 2014. For the Council The President C. ASHTON (1) OJ L 352, 30.12.2002, p. 3. DRAFT DECISION No ¦/2014 OF THE EU-CHILE ASSOCIATION COMMITTEE of ¦ relating to Annex XII to the Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part, concerning the lists of Chilean entities which procure in accordance with the provisions of Title IV of Part IV on government procurement THE EU-CHILE ASSOCIATION COMMITTEE, Having regard to the Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part (1) (the Association Agreement), signed on 18 November 2002, and in particular to Article 159 thereof, Whereas: (1) Annex XII to the Association Agreement provides lists of entities in the Republic of Chile (Chile) which procure in accordance with the provisions on government procurement of Title IV of Part IV of the Association Agreement. (2) On 10 February 2012, Chile notified the European Union of its intention to modify its coverage on government procurement set out in Annex XII to the Association Agreement. The modification consists in the simplification of certain lists of entities in Annex XII to the Association Agreement, namely: in Appendix 1 A, the entities listed under each Ministry and regional government are replaced with a catch-all clause which covers all entities subordinated to the listed Ministries and regional governments, and in Appendix 2 A, the details of the list of all entities at sub-central level is replaced by a catch-all phrase: all municipalities (the modification of Annex XII to the Association Agreement). Appendix 1 B and Appendix 2 B, as well as Appendix 3 to Appendix 5 of Annex XII to the Association Agreement, remain unchanged. (3) For the purposes of Annex XII to the Association Agreement, it is appropriate to proceed with the modification of Annex XII to the Association Agreement notified by Chile, HAS ADOPTED THIS DECISION: Article 1 Annex XII to the Association Agreement containing the lists of Chilean entities which procure in accordance with the provisions of the Title IV of Part IV on government procurement is replaced by the text appearing in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at ¦, For the EU-Chile Association Committee The President (1) OJ L 352, 30.12.2002, p. 3. ANNEX ANNEX XII (Referred to in Article 137 of the Association Agreement) CHILE'S COVERAGE ON GOVERNMENT PROCUREMENT Appendix 1 Entities at central level Entities which procure in accordance with the provisions of this Title SUPPLIES Thresholds SDR 130 000 SERVICES Specified in Appendix 4 Thresholds SDR 130 000 WORKS Specified in Appendix 5 Thresholds SDR 5 000 000 A. LIST OF ENTITIES Presidencia de la RepÃ ºblica Ministerio de Interior y Seguridad PÃ ºblica Ministerio de Relaciones Exteriores Ministerio de Defensa Nacional Ministerio de Hacienda Ministerio SecretarÃ ­a General de la Presidencia de la RepÃ ºblica Ministerio SecretarÃ ­a General de Gobierno Ministerio de EconomÃ ­a, Fomento y Turismo Ministerio de MinerÃ ­a Ministerio de Desarrollo Social Ministerio de EducaciÃ ³n Ministerio de Justicia Ministerio del Trabajo y PrevisiÃ ³n Social Ministerio de Obras PÃ ºblicas Ministerio de Transporte y Telecomunicaciones Ministerio de Salud Ministerio de Vivienda y Urbanismo Ministerio de Bienes Nacionales Ministerio de Agricultura Ministerio de EnergÃ ­a Ministerio del Medio Ambiente Gobiernos Regionales Todas las Intendencias Todas las Gobernaciones Note to Section A) Unless otherwise specified in this Appendix, all entities subordinated to the Ministries and regional governments listed above, are covered by this Agreement. B. ALL OTHER CENTRAL PUBLIC ENTITIES INCLUDING THEIR REGIONAL AND SUB-REGIONAL SUBDIVISIONS PROVIDED THAT THEY DO NOT HAVE AN INDUSTRIAL OR COMMERCIAL CHARACTER. Appendix 2 Entities at subcentral level and bodies governed by public law Entities which procure in accordance with the provisions of this Title SUPPLIES Thresholds SDR 200 000 SERVICES Specified in Appendix 4 Thresholds SDR 200 000 WORKS Specified in Appendix 5 Thresholds SDR 5 000 000 A. LIST OF ENTITIES All Municipalities B. ALL OTHER SUB-CENTRAL PUBLIC ENTITIES INCLUDING THEIR SUBDIVISIONS AND ALL OTHER ENTITIES OPERATING IN THE GENERAL INTEREST AND SUBJECT TO EFFECTIVE AND MANAGERIAL OR FINANCIAL CONTROL BY PUBLIC ENTITIES, PROVIDED THAT THEY DO NOT HAVE AN INDUSTRIAL OR COMMERCIAL CHARACTER. Appendix 3 Entities operating in the utilities sector SUPPLIES Thresholds SDR 400 000 SERVICES Specified in Appendix 4 Thresholds SDR 400 000 WORKS Specified in Appendix 5 Thresholds SDR 5 000 000 A. LIST OF ENTITIES Empresa Portuaria Arica Empresa Portuaria Iquique Empresa Portuaria Antofagasta Empresa Portuaria Coquimbo Empresa Portuaria ValparaÃ ­so Empresa Portuaria San Antonio Empresa Portuaria San Vicente-Talcahuano Empresa Portuaria Puerto Montt Empresa Portuaria Chacabuco Empresa Portuaria Austral Aeropuertos de propiedad del Estado, dependientes de la DirecciÃ ³n de AeronÃ ¡utica Civil. B. ALL OTHER PUBLIC UNDERTAKINGS, AS DEFINED IN ARTICLE 138(C), WHICH HAVE AS ONE OF THEIR ACTIVITIES ANY OF THOSE REFERRED TO BELOW OR ANY COMBINATION THEREOF: (a) the provision of airport or other terminal facilities to carriers by air; and (b) the provision of maritime or inland port or other terminal facilities to carriers by sea or inland waterway. Appendix 4 Services For the purposes of this Title and without prejudice to Article 137(2), no services of the Universal list of Services are excluded. Appendix 5 Construction services For the purposes of this Title and without prejudice to the provisions of Article 137(2), no construction services under the division of the CPC concerning construction work are excluded..